The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 5, 2014

                                     No. 04-14-00041-CR

                                        Kyle MILLER,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5502
                            Honorable Pat Priest, Judge Presiding

                                        ORDER
       On July 16, 2014, we granted pro se appellant Kyle Miller’s motion to correct the record.
We ordered the court reporter to file a corrected record by July 31, 2014. In his response, the
court reporter stated that despite his diligent search, neither he nor Appellant’s trial attorney
could locate the missing exhibits. The court reporter indicated the exhibits “were marked in the
punishment phase and were family photos of the defendant, his daughter and wife or girlfriend.”
        Having considered the motion and the court reporter’s response, we conclude the missing
exhibits are not necessary to the appeal’s resolution. See TEX. R. APP. P. 34.6(e), (f)(3).
       Appellant’s brief is due THIRTY DAYS from the date of this order.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court